Deen, Judge.
The Board of Workmen’s Compensation, hearing a compensation case and making its own finding of fact, was authorized by evidence in the record to find that the claimant’s accident did not arise in the course of his employment. The board found that the claimant was employed by Middle-brooks Brothers, a partnership of which Hugh Middlebrooks was an employee-overseer paid on a percentage of profits basis, and not by Middlebrooks Milling Company of which Hugh Middlebrooks was part owner; that the claimant was at the time of his injury performing services personal to Hugh Middlebrooks although he was paid by the partnership for his time, and that because of these facts the injury was not compensable. Such finding is in accord with American Mut. Liab. Ins. Co. v. Lemming, 187 Ga. 378 (200 SE 141) although that case is itself contrary to the trend in many jurisdictions. See 172 ALR, Anno., p. 378.
The judgment of the superior court affirming the award denying compensation is

Affirmed.


Jordan, P. J., and Quillian, J., concur.